Citation Nr: 0906027	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to an undiagnosed 
illness.

4.  Entitlement to service connection for a skin disorder, 
to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to an undiagnosed 
illness.

6.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to an undiagnosed 
illness.

7.  Entitlement to service connection for a left hip 
disability, to include as secondary to an undiagnosed 
illness.

8.  Entitlement to service connection for a right hip 
disability, to include as secondary to an undiagnosed 
illness.


9.  Entitlement to service connection for a left knee 
disability, to include as secondary to an undiagnosed 
illness.

10.  Entitlement to service connection for a right knee 
disability, to include as secondary to an undiagnosed 
illness.

11.  Entitlement to service connection for a sleep 
disorder, to include as secondary to an undiagnosed 
illness.

12.  Entitlement to service connection for hand tremors, 
to include as secondary to an undiagnosed illness.

13.  Entitlement to service connection for vision 
problems, to include as secondary to an undiagnosed 
illness.

14.  Entitlement to an initial rating higher than 30 
percent for short-term memory loss.

15.  Entitlement to an initial rating higher than 10 
percent for tinnitus.

16.  Entitlement to an initial rating higher than 10 
percent for hemorrhoids.

17.  Entitlement to an initial compensable rating for 
chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1964 to May 1966, 
from January 1991 to June 1991, from May 2000 to August 2000, 
from May 2001 to August 2001, and from November 2001 to 
December 2002.  He had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) n New York, New 
York.  The veteran testified before the Board at a hearing 
that was held at the RO in January 2007.  In March 2008, the 
veteran relocated to Georgia.  Jurisdiction of his claims 
subsequently was transferred to the Atlanta, Georgia, RO.

At his January 2007 hearing before the Board, the veteran 
raised a new claim of entitlement to service connection for a 
right foot disability, and sought to reopen his previously 
denied claim of entitlement to service connection for a brain 
cyst, to include as due to an undiagnosed illness.  The Board 
refers those claims to the RO for appropriate action.

The issues of entitlement to service connection for skin, 
left ankle, left and right shoulder disabilities, left and 
right hip disabilities, left and right knee disabilities, a 
sleep disorder, a hand tremor disorder, and vision problems, 
each to include as secondary to an undiagnosed illness; and 
entitlement to increased ratings for short term memory loss, 
hemorrhoids, and chronic rhinitis are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran withdrew his appeal concerning entitlement to 
service connection for PTSD at his January 2007 hearing 
before the Board.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(1998-2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2008).

In July 2004, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to service connection for PTSD, as 
identified in the June 2004 statement of the case.  At his 
January 2007 hearing before the Board, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to service connection for PTSD.  The Board finds 
that the veteran's statement indicating his intention to 
withdraw the appeal as to this issue, once transcribed as a 
part of the record of his hearing, satisfies the requirements 
for the withdrawal of a substantive appeal.  Tomlin v. Brown, 
5 Vet. App. 355 (1993).  

As the appellant has withdrawn his claim for service 
connection for PTSD, there remain no allegation of errors of 
fact or law for appellate consideration concerning this 
issue.  The Board, therefore, has no jurisdiction to review 
the veteran's depression claim and must dismiss the issue.  
Increased Rating

The veteran has requested an increased rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent rating 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 C.F.R. § 4.25(b) (2008) and 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999-2007) limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular ratings for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The provisions regarding notice and VA's duty to assist a 
veteran have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2008); 
38 C.F.R. § 3.159 (2008). 


ORDER

The claim for service connection for PTSD is dismissed.  

A schedular rating in excess of 10 percent for tinnitus is 
denied. 



REMAND

In May 1999, the RO requested from the National Personnel 
Records Center (NPRC) the veteran's service medical records 
for his period of active service from May 1964 to May 1966.  
In August 1999, the NPRC informed the RO that the requested 
records could not be located.  In June 2000, the RO again 
requested the records associated with his period of active 
service from May 1964 to May 1966, in addition to those 
records associated with his period of active service from 
January 1991 to June 1991.  Those records were later received 
at the RO.  It does not appear from a review of the record 
that the RO specifically requested records associated with 
the veteran's periods of service from May 2000 to August 
2000, May 2001 to August 2001, and from November 2001 to 
December 2002.  In an October 2000 response, the NPRC 
notified the RO that the records associated with the 
veteran's recent service had not yet been retired.  
Accordingly, it remains unclear to the Board whether the 
records associated with the veteran's service for these 
periods are available.  Because the veteran asserts that he 
received treatment in service for many of the disabilities 
for which he now seeks service connection, and his active 
service records for those periods have not yet been 
associated with the claims file, the Board finds that a 
remand is necessary in order that a search for records 
associated with the veteran's additional periods of active 
service may be conducted.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The record reflects that as recently as August 2006, the 
veteran was followed by a private neurologist for his memory 
problems.  Records associated with such treatment have not 
yet been requested.  As those records would be of assistance 
in determining the severity of the veteran's memory problems, 
they are relevant and should be obtained.

Similarly, private optometric records remain outstanding.  At 
his January 2007 hearing before the Board, the veteran 
submitted an undated prescription sheet, filled out by 
Michael Dorfman.  This prescription sheet indicated that the 
veteran required a tinted windshield as a result of 
photophobia which was secondary to a pterygium and 
pingueculae.  The treatment records associated with those 
diagnoses are not of record.  As those records would be of 
assistance in determining the etiology of the veteran's 
vision problems, they are relevant and should be obtained.

Records from the Social Security Administration (SSA) are 
also outstanding.  The record reflects that the veteran was 
awarded disability benefits by SSA, effective December 2002.  
Because the records upon which this grant of benefits was 
based are not included in the claims folder, these should be 
obtained on remand.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the veteran's claim of entitlement to service 
connection for hypertension, the record reflects that in 
November 1990, prior to deployment to the Persian Gulf, the 
veteran was found to be hypertensive.  He contends that his 
pre-existing hypertension was worsened as a result of his 
additional military service.  Service medical records dated 
in May 1991 note that the veteran's hypertension had 
initially been controlled by medication, and was now up.  The 
veteran underwent VA examination for hypertension in 1999.  
No opinion as to whether the veteran's hypertension was 
permanently worsened as a result of his additional military 
service was rendered.  Because it appears that the veteran's 
hypertension may have worsened during his service in the 
Persian Gulf, but it is unclear to the Board whether that 
worsening was a temporary exacerbation or whether that 
increase represented a permanent worsening, the Board finds 
that a remand for an opinion clarifying the issue is 
necessary.

The Board also finds that an additional VA examination is 
required prior to further disposition of the claims for 
service connection for skin, left ankle, left and right 
shoulder disabilities, left and right hip disabilities, left 
and right knee disabilities, a sleep disorder, a hand tremor 
disorder, and vision problems, each to include as due to an 
undiagnosed illness.  While the veteran was afforded a VA 
examination in June 1999 that included Gulf War examination 
protocols, that examination was inadequate in that the 
examiner did not provide etiological opinions for the 
veteran's various claimed disabilities.  Thus, a remand for 
an additional examination and opinion is necessary.

Additional VA examinations are also required with respect to 
the veteran's claims for increased ratings for short term 
memory loss, hemorrhoids, and chronic rhinitis.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The veteran last underwent VA 
examination for these conditions in 1999.  Because there may 
have been significant changes in the veteran's conditions, 
the Board finds that new examinations are in order.

Finally, as the most recent VA clinical records of record are 
dated in January 2007, the RO should obtain all VA clinical 
records dated since January 2007 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request the records associated with 
the veteran's periods of active service 
from May 2000 to August 2000, May 2001 
to August 2001, and from November 2001 
to December 2002.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do 
not exist or that efforts to obtain 
them would be futile.  In the event 
that it is determined that the records 
are unavailable, provide the veteran 
with appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity 
to respond.

2.  Obtain and associate with the 
claims file records from the Brooklyn 
Campus of the VA New York Harbor 
Healthcare System and the Atlanta, 
Georgia VA Medical Center dated from 
January 2007 to the present.

3.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the medical 
records upon which the April 2004 
decision granting disability benefits 
is based.

4.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for neurological problems 
(memory problems).  All attempts to 
secure those records must be documented 
in the claims folder.

5.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records from Michael 
Dorfman pertaining to treatment for 
vision problems.  All attempts to 
secure those records must be documented 
in the claims folder.

6.  After obtaining the above records, 
schedule the veteran for a 
cardiovascular examination for the 
purpose of ascertaining whether it is 
at least as likely as not (50 percent 
probability or greater) that his pre-
existing hypertension was aggravated 
(permanently worsened) as a result of 
his additional military service.  If 
there was any increase in severity of 
hypertension during the veteran's 
service, the examiner should state 
whether or not that increase was beyond 
the natural progress of the disease.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed and discuss the VA medical 
records of treatment relating to 
hypertension.  The rationale for all 
opinions must be provided.

7.  After obtaining the above records, 
schedule the veteran for a Gulf War 
examination with regard to his claims for 
service connection for skin, a left ankle 
disability, left and right shoulder 
disabilities, left and right hip 
disabilities, left and right knee 
disabilities, a sleep disorder, a hand 
tremor disorder, and vision problems.  
The claims file must be reviewed by the 
examiner, and the examiner must state 
that the claims file was reviewed in the 
report.  A complete rationale for all 
conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should provide opinions as to 
the following:

a.  For each claimed joint (left 
ankle, left shoulder, right 
shoulder, left hip, right hip, left 
knee, right knee), state whether or 
not the veteran has diffuse pain and 
swelling of the joint due to an 
undiagnosed illness, or whether the 
symptoms can be attributed to any 
known medical causation.  State 
whether a diagnosis of fibromyalgia 
is appropriate.  If any claimed 
disorder of the left ankle, left 
shoulder, right shoulder, left hip, 
right hip, left knee, or right knee 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  Finally, the 
examiner should state whether the 
veteran's complaints of hip pain may 
be attributed to his back 
disability.

b.  State whether or not the veteran 
has a skin disorder or skin rashes 
due to an undiagnosed illness, or 
whether his skin problems can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  The examiner 
should specifically consider the 
veteran's testimony regarding having 
experienced skin problems as a 
result of exposure to environmental 
toxins while stationed in the 
Persian Gulf, and his statements 
regarding the continuity of 
symptomatology.  

c.  State whether or not the veteran 
has a hand tremor disorder due to an 
undiagnosed illness, or whether his 
complaints of hand tremors can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  

d.  State whether or not the veteran 
has a sleep disorder due to an 
undiagnosed illness, or whether his 
complaints of insomnia and 
difficulty sleeping can be 
attributed to any known medical 
causation, such as his psychiatric 
disorder.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  

e.  State whether or not the veteran 
has vision problems due to an 
undiagnosed illness, or whether his 
complaints of photophobia and 
blurred vision can be attributed to 
any known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
The examiner should specifically 
state whether the pingueculae and 
pteryigum may be attributed to 
exposure to environmental toxins in 
the Persian Gulf.

8.  After obtaining the above records, 
schedule the veteran for a VA 
examination to determine the current 
severity of his hemorrhoid disorder.  
The claims folder should be reviewed by 
the examiner, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner's 
report should specify whether at any 
time since February 1999 the veteran's 
hemorrhoids have been manifested by 
persistent bleeding and secondary 
anemia, or fissures.  The examiner 
should specifically opine as to the 
impact the veteran's hemorrhoids have 
on his employability.  A rationale for 
all opinions, with citation to medical 
findings, must be provided.

9.  After obtaining the above records, 
schedule the veteran for a VA 
examination to determine the current 
severity of his chronic rhinitis.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder 
was reviewed.  The examiner's report 
should specify whether at any time 
since February 1999 the veteran's 
chronic rhinitis has been manifested by 
polyps or greater than 50 percent 
obstruction of nasal passages on both 
sides, or complete obstruction on one 
side.  A rationale for all opinions, 
with citation to medical findings, must 
be provided.

10.  After the investigation regarding 
the private psychiatric reports 
submitted in support of the veteran's 
claim has been completed, schedule the 
veteran for a VA psychiatric 
examination to determine the current 
severity of his short-term memory loss.  
The examiner should review the claims 
file and the report of examination 
should state that the claims file was 
reviewed.  All signs and symptoms of 
the service-connected short-term memory 
loss disorder should be reported in 
detail.  The examiner should also 
describe the impact of the veteran's 
short-term memory loss on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's memory loss renders him 
unemployable.  The rationale for all 
opinions must be explained in detail.

11.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


